DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Kyle Howard on March 31, 2021.
The application has been amended as follows: 
12.	(Currently Amended) A scanning ferromagnetic resonance (FMR) measurement system, comprising:
	a mounting plate including an opening extending through the mounting plate;
	a flat waveguide transmission line (WGTL) including a planar bottom surface extending through at least a portion of the opening of the mounting plate;
a magnetic pole piece arranged over a central region of the flat WGTL, the magnetic pole piece being configured to generate a magnetic field;
a magnetic film disposed below the planar bottom surface of the flat WGTL;
a radio frequency (RF) generator configured to provide an RF signal to the flat WGTL, wherein the RF signal in the flat WGTL and the magnetic field generated by the magnetic pole piece interact with the magnetic film, wherein the RF signal includes a plurality of microwave frequencies; and
	a controller configured to move at least one of the magnetic film or the flat WGTL through a sequence of positions, each position corresponding to a plurality of measurements indicative of an interaction of the magnetic film with the RF signal in the flat WGTL and the magnetic field generated by the magnetic pole piece.
Prior Art
The prior art of Sparks (4,465,974) discloses apparatus for measuring magnetic field characteristic of magnetic material, which have output radio frequency signals from the cavity-sphere combinations are coupled by output coaxial waveguide transmission 
lines, insulated by dielectric from body member and the output conductor of the coaxial conductors.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limit of the claims,
	a scanning ferromagnetic resonance (FMR) measurement system, having 
	the RF generator is configured to provide a sequence of RF input signals each comprising a different microwave frequency through a RF input cable to the flat WGTL; a magnetic pole piece aligned above the flat WGTL and providing a magnetic field through the mounting plate opening on the predetermined region of the magnetic film such that a FMR condition is established in the predetermined region thereby causing a unique microwave absorbance for each frequency that results in a RF power loss for each combination of microwave absorbance and microwave frequency and is detected from a RF output signal that passes from the flat WGTL to a RF power diode,  as recited in the independent claim 1;
	a magnetic film disposed below the planar bottom surface of the flat WGTL; a radio frequency (RF) generator configured to provide an RF signal to the flat WGTL, wherein the RF signal in the flat WGTL and the magnetic field generated by the magnetic pole , wherein the RF signal includes a plurality of microwave frequencies; and a controller configured to move at least one of the magnetic film or the flat WGTL through a sequence of positions, each position corresponding to a plurality of measurements indicative of an interaction of the magnetic film with the RF signal in the flat WGTL and the magnetic field generated by the magnetic pole piece, as recited in the independent claim 12;
	a radio frequency (RF) generator coupled to a first end of the flat WGTL, the RF generator being configured to provide an input RF signal including a plurality of microwave frequencies to the flat WGTL;
	a magnetic pole piece arranged over the flat WGTL such that the planar bottom surface of the flat WGTL is arranged between the magnetic film and the magnetic pole piece, the magnetic pole piece being configured to generate a magnetic field simultaneous to provision of the input RF signal to the flat WGTL, wherein the input RF signal in the flat WGTL and the magnetic field generated by the magnetic pole piece interact with the magnetic film, as recited in the independent claim 17.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

April 6, 2021